Opinion filed April 16, 2009




                                              In The


   Eleventh Court of Appeals
                                           ____________

                                     No. 11-08-00283-CR
                                         __________

                               NATHAN HUTTA JR., Appellant

                                                 V.

                                STATE OF TEXAS, Appellee


                            On Appeal from the 104th District Court

                                       Taylor County, Texas

                                  Trial Court Cause No. 16489B


                               MEMORANDUM OPINION
       This is an appeal from a judgment revoking community supervision. The trial court
originally convicted Nathan Hutta Jr., upon his plea of guilty, of delivery of cocaine in a drug-free
zone. Pursuant to the plea bargain agreement, the trial court suspended the imposition of the
confinement portion of the sentence and placed appellant on community supervision for eight years.
A $1,000 fine was assessed. At the hearing on the State’s motion to revoke, appellant entered pleas
of true to six of the State’s allegations. The trial court found that appellant had violated the terms
and conditions of his community supervision, revoked his community supervision, and imposed a
sentence of confinement for eight years. We affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is supported
by a brief in which counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous. Counsel has provided appellant
with a copy of the brief and advised appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed. Court-appointed counsel has complied with the
requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173
(Tex. App.—Eastland 2005, no pet.).
        Following the procedures outlined in Anders, we have independently reviewed the record,
and we agree that the appeal is without merit. In a community supervision revocation hearing, the
State has the burden of proving by a preponderance of the evidence that a condition of community
supervision has been violated. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006);
Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim. App. 1993). Proof of one violation of the terms and
conditions of community supervision is sufficient to support the revocation. McDonald v. State, 608
S.W.2d 192 (Tex. Crim. App. 1980); Taylor v. State, 604 S.W.2d 175 (Tex. Crim. App. 1980);
Moses v. State, 590 S.W.2d 469 (Tex. Crim. App. 1979). The trial court is the trier of the facts and
determines the weight and credibility of the testimony. Garrett v. State, 619 S.W.2d 172 (Tex. Crim.
App. 1981); Barnett v. State, 615 S.W.2d 220 (Tex. Crim. App. 1981). A plea of true alone is
sufficient to support the trial court’s determination to revoke. Moses, 590 S.W.2d at 470; Cole v.
State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979). Appellate review of an order revoking
community supervision is limited to the issue of whether the trial court abused its discretion.
Rickels, 202 S.W.3d at 763; Cordona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984). A
review of the record reflects that the trial court did not abuse its discretion.
        We note that counsel has the responsibility to advise appellant that he may file a petition for
discretionary review by the Texas Court of Criminal Appeals. Ex parte Owens, 206 S.W.3d 670


                                                   2
(Tex. Crim. App. 2006). Likewise, this court advises appellant that he may file a petition for
discretionary review pursuant to TEX . R. APP . P. 66. Black v. State, 217 S.W.3d 687 (Tex.
App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the judgment is affirmed.




                                                          PER CURIAM


April 16, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 3